This case has been in this Court twice before — Finance Co. v.Cotton Mills Co., 182 N.C. p. 408, and Finance Co. v. Cotton Mills Co.,187 N.C. p. 233.
In the latter case we said: "We think, from the facts and circumstances of this case, and the view we take, that the evidence above set *Page 828 
forth, which was excluded, and like evidence as appears from the record, there was error, and on another trial the evidence should be held competent."
From a careful reading of the record and briefs, and considering the exceptions and assignments of error, we think the case was substantially tried out in accordance with the opinion heretofore rendered. The material issue submitted to the jury was, "Did the Manufacturers Finance Company purchase said note and contract, retaining title to the motor truck herein sued for, from the Superior Motor Truck Company, for value and before maturity, in good faith and in due course of business, without notice of the claim or equity of the Amazon Cotton Mills, as alleged in the complaint?" The jury answered this issue "Yes." This was a question of fact. We can see no prejudicial or reversible error.
No error.